DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on May 16, 2022 is acknowledged. Claims 9-20 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application is 14/428551, which appears to have an effective filing date of 14 September 2012.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 January 2019 and 16 November 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the step” in line 1, which lacks antecedent basis.
Claim 4 recites “the step” in line 1, which lacks antecedent basis.
Claim 6 recites “the step” in line 1, which lacks antecedent basis.
Claim 7 recites “the step” in line 1, which lacks antecedent basis.
Claim 8 recites “the step” in line 1, which lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fastovsky et al. (US PG Pub. No. 2003/0125790 A1) (hereinafter “Fastovsky”) in view of Chang et al. (US PG Pub. No. 2006/0004286 A1) (hereinafter “Chang”).
	With respect to claim 1, Fastovsky teaches a method of deploying an implant to a target location (abstract; Figs. 1-6) comprising: inserting a guide wire through a vasculature to a target location (par.0041 “deploying a medical implant 2 may be guided to its target location in the body cavity by a guide wire”); an implant (implant 2 in Figs. 1-6) having at least one anchor (anchoring elements 4/5 in Figs. 1-6); a carrier sheath (inner tube 10 in Figs. 1-6) and a support sheath (retainer 14 in Figs. 1-6) wherein said carrier sheath is positioned at least partially within said support sheath (inner tube 10 is positioned at least partially within retainer 14; see Figs. 1-6) and said implant is indirectly secured to said carrier sheath (implant 2 is indirectly secured to retainer 14; see Figs. 1-6); and one or more wires engage a portion of said at least one anchor in a collapsed configuration along said carrier sheath (elastic spring wires engage anchors in a collapsed configuration along inner tube 10; see Figs. 1-6); moving said carrier sheath with respect to said support sheath to position said implant to a desired position (inner tube 10 moves with respect to retainer 14 to position implant 2 to a target location; see Figs. 1-6); deploying said implant from said collapsed configuration by retracting said one or more wires (implant 2 is deployed from collapsed configuration by retracting elastic spring wires; see Figs. 1-6).
	However, Fastovsky does not explicitly teach advancing a catheter delivery assembly from an insertion site, over said guide wire to said target location.
	Chang teaches advancing a catheter delivery assembly from an insertion site, over said guide wire to said target location (par.0095 “over-the-wire use or rapid exchange type guidewire lumens... to facilitate rapid device”).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Fastovsky such that a catheter assembly is advanced over the guide wire in order to facilitate the administration of the catheter assembly, as evidence by Chang. Furthermore, Fastovsky suggests insertion into a body cavity via a catheter (see par.0070), thereby providing added motivation to advance implant 2 via a widely known over-the-wire use rapid exchange catheter type assembly.  
	With respect to claim 5, Fastovsky teaches said at least one anchor includes a proximal anchor that extends from a proximal end portion of said implant and a distal anchor that extends from a distal end portion of said implant, said proximal anchor extends opposite from said distal anchor (anchoring elements 4 and 5 in Figs. 1-6).
	With respect to claim 6, Fastovsky teaches the step of deploying said implant includes partially retracting said one or more wires to deploy said distal anchor from said collapsed configuration while said proximal anchor remains collapsed (when anchoring element 5 is first deployed, anchoring element 4 remains collapsed until both anchoring elements 4/5 are outside outer tube 12; see Figs. 1-6).
	With respect to claim 7, Fastovsky teaches the step of rotating said implant to a desired orientation after said distal anchor has been deployed (understood that implant 2 is able to be oriented in various positions as desired by the user, which includes rotating the implant; See Figs. 1-6).
	With respect to claim 8, Fastovsky teaches the step of retracting said one or more wires to deploy said proximal anchor from said collapsed configuration (anchoring element 4 is deployed via retraction of wires from said collapsed configuration; see Figs. 1-6).

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fastovsky and Chang, as applied to claim 1 above, in view of Cruise et al. (US PG Pub. No. 2001/0018598 A1) (hereinafter “Cruise”).
With respect to claims 2 and 3, Fastovsky and Chang teach a method of deploying an implant to a target location as established above.
However, Fastovsky and Chang do not teach the limitations recited in claims 2 and 3.
Regarding claim 2, Cruise teaches injecting contrast through a lumen within at least one of said carrier sheath and said support sheath to allow visualization of the implant (par.0169, 0209).
Regarding claim 3, Cruise teaches the step of injecting contrast through said lumen before said deploying step (par.0169, 0209).
Therefore, it would have been prima facie obvious to PHOSITA to modify Fastovsky and Chang to inject contrast through a lumen in order to aid in the visualization of the puncture site region, as evidence by Cruise (par.0169, 0209).
Regarding claim 4, Fastovsky teaches conducting a calibration and orientation check to said implant to identify said desired position (par.0020 “the inner tube may be manipulated, if desired, to adjust the position or orientation of the implant within the body cavity before withdrawing the inner tube to fully-expand the anchoring element”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,206,595. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791